Citation Nr: 0012818	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  95-01 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), prior to August 22, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to September 
1969.

This appeal is taken from an April 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan which confirmed and continued a 30 
percent rating for PTSD.  By rating action in September 1999, 
the RO raised the veteran's schedular rating for PTSD from 30 
percent to 100 percent, effective August 22, 1997.  

During the relevant appeal period prior to August 22, 1997, 
temporary 100 percent schedular ratings were assigned 
pursuant to 38 C.F.R. § 4.29 for PTSD from June 1, 1993 to 
June 30, 1993, from October 26, 1993 to December 31, 1993, 
from January 12, 1995 through February 1995, from July 2, 
1995 to August 31, 1995, from October 11, 1995 to December 
31, 1995, and from May 2, 1996 to May 30, 1996.

In November 1999, while the case was in remand status, the 
veteran submitted a written statement in which he withdrew 
the following issues:  Entitlement to service connection for 
hearing loss disability; entitlement to service connection 
for tinnitus; entitlement to service connection for ear 
disability; and entitlement to a total rating due to 
unemployability caused by service-connected disability.  
Accordingly, those issues are no longer before the Board and 
will not be considered below.  38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  A RO rating decision as to the evaluation warranted for 
PTSD through April 13, 1993 was not appealed.

3.  The veteran's reopened increased rating claim was 
received on June 22, 1993.

4.  More than definite impairment of social and occupational 
functioning due to PTSD, from April 14, 1993 to June 3, 1993, 
has not been demonstrated.

5.  Evidence of record establishes the veteran has been 
demonstrably unable to obtain and retain employment due to 
PTSD since June 4, 1993.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD from April 14, 1993 to June 3, 1993 have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996) (now 4.130, Diagnostic Code 9411 
(1999)).

2.  The criteria for a schedular 100 percent rating for PTSD 
have been met, effective June 4, 1993.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996) 
(now 4.130, Diagnostic Code 9411 (1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his PTSD has been totally disabling 
since his request to reopen his claim for service connection 
for PTSD was initiated in 1992.  On this basis, he asserts 
that a 100 percent schedular rating for that disorder should 
be assigned effective from that date.  

As a preliminary matter, the Board finds that the veteran's 
increased rating claim is plausible and thus well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); see 

Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

At the outset of the veteran's claim, as now, disability 
evaluations were determined by comparing the manifestations 
of a particular disability with the criteria set forth in the 
diagnostic codes of the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  The percentage 
ratings represented, as far as could practicably be 
determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there was a question as 
to which of two evaluations shall be applied, the higher 
evaluation was to be assigned if the disability picture more 
nearly approximated the criteria for that rating.  Otherwise, 
the lower rating would have been assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
PTSD.  The Board has found nothing in the historical record 
which would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  Moreover, the 
veteran has not identified any outstanding evidence which 
could support his claim.

On June 22, 1993, when the veteran submitted a reopened claim 
for an increased rating for PTSD, that disorder was rated in 
accordance with 38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).  A 30 percent rating 
was warranted when there was a definite (moderately large) 
degree of impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  In such 
cases, the psychoneurotic symptoms resulted in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce a definite (moderately large) degree of 
industrial impairment.  See Hood v. Brown, 4 Vet. App. 301 
(1993) and VA O.G.C. Prec. Op. 9-93 (Nov. 9, 1993).  A 50 
percent rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and, where, by reason of psycho 
neurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  

A 70 percent rating was warranted for PTSD, when the ability 
to establish or maintain effective or favorable relationships 
with people was severely impaired.  In such cases, the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was warranted when 
the attitudes of all contacts, except the most intimate, were 
so adversely affected as to result in virtual isolation in 
the community.  A 100 percent rating was also warranted if 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy in a profound retreat from 
mature behavior.  Finally, a 100 percent rating was also for 
assignment if the veteran was demonstrably unable to obtain 
or retain employment.

In cases in which the only compensable service-connected 
disability was a mental disorder assigned a 70 percent 
evaluation, and such mental disorder precluded  veteran from 
securing or following a substantially gainful occupation, the 
mental disorder was to be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. 
4.16(c).  

During the course of the appeal, VA issued changes with 
respect to the criteria for rating mental disorders.  61 Fed. 
Reg. 52695-52702 (1996) (now codified at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  Not only were the criteria for 
the percentage ratings changed, the provisions of 38 C.F.R. 
4.16(c) were removed.  Those changes were effective November 
7, 1996; however, until that date, the former criteria were 
applicable.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As such, the Board has considered only the former 
criteria in the resolution of this appeal.

By a rating decision dated April 13, 1993, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective from April 3, 1992.  No appeal was 
taken from that determination, and as such, it is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.201 (1992).  As 
such, the unappealed April 13, 1999 rating action is final as 
to the PTSD rating warranted through that date.  

The earliest effective date assignable for an evaluation of 
compensation based on a reopened claim for increase is the 
date of receipt of the claim, or the date entitlement arose, 
whichever is the later, or the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date, otherwise, date of receipt of the claim.  38 C.F.R. 
§ 3.400(o) (1999).  As noted above, the unappealed April 13, 
1999 rating action is final as to the PTSD rating warranted 
through that date.  As the one year period prior to receipt 
of the increased rating claim is limited by the April 13, 
1999 final decision, the earliest effective date assignable 
for an evaluation of compensation for PTSD based on the 
increased rating claim received on June 22, 1993 is April 14, 
1993.  However, clinical records as to the veteran's PTSD 
status dated from April 14, 1993 to June 3, 1993 are not of 
record.  As such, there has been no clinical demonstration of 
increased disability due to PTSD during the appeal period 
prior to June 4, 1993.

On June 4, 1993, the veteran was readmitted to a VA hospital 
with complaints of increased stress, isolation, and 
nervousness associated with PTSD.  His mood and affect 
remained depressed, and his remote memory was poor.  He was 
hospitalized in excess of 21 days, and at discharge on June 
30, 1993, his Global Assessment of Functioning (GAF) score 
was 56, which was commensurate with a moderate level of 
impairment.  (GAF is global assessment of functioning which 
under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS  32 (4th ed. 1994) [DSM-IV] reflects the 
psychological, social, and occupational functioning of those 
with psychiatric disability on a hypothetical continuum of 
mental health-illness.  A 55-60 GAF rating indicates moderate 
difficulty in social, occupational, or school functioning.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  As noted 
above, pursuant to this hospitalization, a 100 percent 
schedular evaluation was assigned for PTSD through June 30, 
1993 pursuant to 38 C.F.R. § 4.29.  Hence, the Board must now 
consider whether an evaluation in excess of 30 percent, to 
include a 100 percent evaluation, was warranted during the 
period from July 1, 1993 and prior to August 22, 1997.  

Clinical reports dated from July to October 1993 are not of 
record.  Clinical reports of record dated thereafter reflect 
that the veteran required hospitalization in excess of 21 
days for treatment of his PTSD from October to December 1993, 
from January through February 1995, in July and August 1995, 
from October to December 1995, and in May 1986.

Although a report of VA hospitalization from January 1995 to 
February 1995, indicated a GAF of 50, the preponderance of 
the GAF scores on discharge from the hospitalizations in 
which PTSD was treated, ranged from 55 to 70.  A GAF of 50 
was noted during hospitalization from May 1994 to June 1994, 
however, that period of hospitalization was not for the 
treatment of PTSD.  Moderate to serious psychiatric 
symptomatology was also noted during a February 1994 VA 
psychiatric examination; however, again, those symptoms were 
not attributed to PTSD.  Nevertheless, the frequency and 
duration of the required hospitalization treatment for PTSD 
would significantly impair the veteran's ability to retain 
employment.  

On May 2, 1996, the veteran was readmitted to a VA hospital 
primarily for treatment of his PTSD.  Panic disorder was also 
noted.  The veteran complained of depression, auditory 
hallucinations, paranoid delusions, and vague suicidal 
ideation.  On examination, he was alert, oriented, and 
cooperative; however, he demonstrated psychomotor 
retardation, a constricted affect, a depressed mood, and 
auditory hallucinations.  Although his memory and 
intelligence were within normal limits, his abstract thinking 
and concentration were impaired, and his insight and judgment 
were considered poor.  While relevant and coherent, his 
speech was also underproductive.  At the time of his 
discharge on May 23, 1996, his GAF was 45, and he was 
referred to the inpatient PTSD program.

On May 23, 1996, the veteran was again admitted to a VA 
inpatient PTSD program.  He complained of combat dreams, 
hyperirritability to loud noises, and flashback phenomenon.  
On examination, he demonstrated memory difficulty and easily 
became confused.  It was also noted that he had auditory, 
visual, and olfactory hallucinations associated with his 
experiences in Vietnam.  During the veteran's course in the 
hospital, the examiner stated that the veteran was definitely 
limited in his ability to function in a work situation; and 
at the time of the veteran's discharge from the hospital in 
July 1996, he was assigned a GAF of 50.  A GAF of 50 was 
associated with psychiatric symptomatology so serious as to 
prevent the veteran from keeping a job.  Accordingly, such 
evidence was compatible with a 100 percent rating under the 
old criteria.  

In view of the foregoing, the Board is of the opinion that 
the evidence supports a finding that the veteran was 
demonstrably unable to obtain and retain employment from June 
4, 1993, and that a schedular 100 percent disability 
evaluation is warranted from that time. 


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
during the period from April 14, 1993 to June 3, 1993 is 
denied.

A schedular 100 percent rating for PTSD is granted, effective 
June 4, 1993, subject to the law and regulations governing 
the award of monetary benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

